Order entered September 24, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00216-CR

                           NATHAN EARL BURGESS, Appellant

                                               V.

                                 STATE OF TEXAS, Appellee

                       On Appeal from the County Court at Law No. 2
                                   Collin County, Texas
                           Trial Court Cause No. 001-86625-2012

                                           ORDER
        Appellant’s September 21, 2014 second motion to extend the time to file appellant’s brief

is GRANTED. The time to file appellant’s brief is EXTENDED to FIFTEEN DAYS from the

date of this order.

        The Court will not grant further extensions absent extraordinary circumstances.


                                                      /s/   ADA BROWN
                                                            JUSTICE